Title: From James Madison to Alexander James Dallas, 11 November 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Washington Novr. 11. 1816

The approaching meeting of Congress requires that I should be making preparation for the event.  The paragraph relating to the Finances will be a very important, and happily a very pleasing one.  Persuaded that your peculiar familiarity with the subject is as yet little impaired, I am tempted by your experienced kindness, to intrude so far on moments belonging to other objects, as to request from your pen a prospectus of the receipts & expenditures of the fiscal year, with the balance in the Treasury, and a notice of the public debt at its latest liquidation.
The Statement may be the more brief as I wish to refer to your "Sketches" as an accompanying Document; which can not fail to be acceptable to Congress, useful to the public, and honorable under every aspect.  It occurs however, that if thus used, one or two of the topics at its close may be criticised as not exactly within the scope of a Report from the particular Dept. of the Treasury; if not construable in a latitude not covered by the Constitution.  The remarks of either kind can be easily guarded against.
Altho’ I presume you possess a copy of the Sketches, I inclose the original draft, that there may be no danger of needless delay, or trouble to you, in the task I am imposing.  Be pleased to accept, with my particular respects to Mrs. Dallas, my esteem & best regards

James Madison

